BRYAN SCHRODER
United States Attorney

CHRISTOPHER D. SCHROEDER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, AK 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: christopher.schroeder@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                    )   No. 3:20-cr-00053-TMB-MMS
                                             )
                     Plaintiff,              )   COUNT 1:
                                             )   FELON IN POSSESSION OF
       vs.                                   )   FIREARMS AND AMMUNITION
                                             )     Vio. of 18 U.S.C. §§ 922(g)(1) and
DUSTIN ROBERT NOONAN,                        )   924(a)(2)
                                             )
                     Defendant.              )   CRIMINAL FORFEITURE
                                             )   ALLEGATION:
                                             )    Vio. of 18 U.S.C. § 924(d)(1)
                                             )

                                  INDICTMENT

      The Grand Jury charges that:

                                      COUNT 1

      On or about June 12-13, 2020, within the District of Alaska, the defendant, DUSTIN

ROBERT NOONAN, knowing that he had been convicted of crimes punishable by

imprisonment for a term exceeding one year, did knowingly possess, in and affecting




      Case 3:20-cr-00053-TMB-MMS Document 2 Filed 07/22/20 Page 1 of 3
interstate and foreign commerce, a firearm, to wit: a Springfield Arms XD5 .45 caliber

semi-automatic pistol.

                                          Convictions

     Conviction Date            Offense                     Court                  Case No.

                            Possession of a          North Dakota North
     April 18, 2018      Controlled Substance         Central Judicial       51-2017-CR-02515
                         with Intent to Deliver            District

                            Possession of a          North Dakota North
     April 18, 2018      Controlled Substance         Central Judicial       51-2017-CR-02515
                         with Intent to Deliver            District

                                                    13th Judicial Circuit
                           Possession of a
     March 5, 2007                                 Court for Hillsborough        06-CF-002956
                         Controlled Substance
                                                      County, Florida

                                                    13th Judicial Circuit
                        Robbery with a Firearm
     March 5, 2007                                 Court for Hillsborough        06-CF-019335
                          or Deadly Weapon
                                                      County, Florida

         All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                         CRIMINAL FORFEITURE ALLEGATION

         Upon conviction of Count 1 of this Indictment, the defendant, DUSTIN ROBERT

NOONAN, shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)(1) and 28

U.S.C. § 2461(c), any firearm and ammunition involved in and used in the knowing

commission of the offense, including, but not limited to, the following:

      1. One Springfield Arms XD5 .45 caliber semi-automatic pistol, serial number

         S3165876, and any associated ammunition.

//

//


                                    Page 2 of 3
         Case 3:20-cr-00053-TMB-MMS Document 2 Filed 07/22/20 Page 2 of 3
        All pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c), and Rule 32.2(a)

of the Federal Rules of Criminal Procedure.

        A TRUE BILL.

                                          s/ Grand Jury Foreperson
                                          GRAND JURY FOREPERSON



s/ Christopher D. Schroeder
CHRISTOPHER D. SCHROEDER
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


Date:    July 21, 2020




                                   Page 3 of 3
        Case 3:20-cr-00053-TMB-MMS Document 2 Filed 07/22/20 Page 3 of 3
